929 F.2d 695Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Anthony WAGNER, Petitioner-Appellant,v.William C. DUNCIL, Respondent-Appellee.
No. 90-6680.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1990.Decided March 28, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  Charles H. Haden, II, Chief District Judge.  (CA-89-1045-1)
William Anthony Wagner, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Anthony Wagner appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 for failure to exhaust state remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.


2
Because the district court's dismissal of Wagner's petition was without prejudice, Wagner is free to refile.  If and when Wagner refiles he should clearly show that he previously presented all of his claims to the state court system.    See Rose v. Lundy, 455 U.S. 509 (1982) (district court must dismiss entire petition if it contains exhausted and unexhausted claims).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.